DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 85 and 87 recite the limitation "the curved bottom".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-45, 52-53, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry, William (GB 132406 A; hereinafter Berry).
Regarding claim 42 Berry teaches:
Cradle comprising an outer edge. (See Fig. 1 reference A)
An inner structure with a number of positions to receive eggs, whereby the cradle comprises a tiltable inner structure. (See Fig. 1 reference B, C, G); (Page 3, lines 41-43)
The outer edge is stackable. (See Fig. 1 reference A)
The inner structure is tiltable in relation to at least two sidewalls of the outer edge, wherein the at least two sidewalls of the cradle being configured to at least partially provide support for the stacking of several cradles on each other via said sidewalls. (See Fig. 1 reference A, C); (Page 3, lines 6-8)
Regarding claim 43 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the inner structure tilts and the outer edge of the cradle remains in position and is not tilted. (See Fig. 1 reference A, C, E1); (Page 3, lines 43-45)
Regarding claim 44 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the outer edges can be stably stacked. (See Fig. 1 reference A); (Page 3, lines 6-8)
Regarding claim 45 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the outer edge of the cradle is a stacking edge. (See Fig. 1 reference A); (Page 3, lines 6-8)
Regarding claim 52 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the inner structure of the cradle is tiltable in two directions. (See Fig. 1 C1, D, E); (Page 3, lines 14-20)
Regarding claim 53 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the cradle is configured for setting eggs and hatching chicks. (Page 3, lines 11-14)
Regarding claim 83 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the inner structure is tiltable over a maximum of 45 degrees both in a left and a right direction. (Page 3, lines 41-45)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-47, 50 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of GIORDANO OSCAR (WO 2011158140 A1.; hereinafter Giordano).
Regarding claims 46-47 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Cradles automatically stackable. (See Fig. 6); (Page 4, lines 3-5) Thanks to the presence of the reference impressions 6, both the steps of stacking on the pallet 2 and the operations of picking up of the trays 1 from the pallet 2 for their transfer to the incubators can be performed, as has been said, in a mechanized and automatic way. To place the incubator H on the frame (represented schematically in Figure 6) the trays 1 must be repositioned one after another all in the same angular position
Cradles automatically tiltable. (See Fig. 6); (Page 4, lines 3-5)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the tilting and stacking of Berry to be automatic, as disclosed by Giordano, in order to gain the advantages of improved production, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Claims 49, 51, 55, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Pas; Henricus G. H. M. (US 6196160 B1; hereinafter Pas).
Regarding claim 49 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Pas teaches:
Wherein the cradle comprises four sidewalls which are stackable on the sidewalls of another cradle. (See Fig. 11); (Col. 7, lines 38-41)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradle of Berry to comprise four sidewalls which are stackable on the sidewalls of another cradle, as disclosed by Pas, in order to gain the advantages of improved storage.
Regarding claim 50 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Wherein the contour of the cradle is shaped as a rectangle with two long sides and two short sides. (See Fig. 2 #1)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradle of Berry to be rectangular, as disclosed by Giordano, in order to gain the advantages of increased incubation space, as an obvious change in shape. The square structure of Berry does not change the function of the device.
Regarding claim 51 Berry, in view of Pas, as shown above, discloses all of the limitations of claim 49. Berry further teaches:
Wherein the tilting point of the cradle's inner structure is located in the middle of the sidewalls. (See Fig. 1 Reference C1 located in the middle of the side walls)
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Giordano, further in view of Smaal; Bastiaan Arie (US 20170238510 A1; hereinafter Smaal).
Regarding claim 54 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Wherein the cradle is provided with a unique ID. (See Fig. 2 #6); (Page 3) A further characteristic of each tray 1 is that formed along one of its major sides, but not along the other, are identification marks 6, for example in the form of haut-relief or bas-relief impressions, having the function of enabling immediate identification of the angular orientation in the horizontal plane of the tray 1 in a first position
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradles of Berry, to include a unique ID, as disclosed by Giordano, in order to gain the advantages of more easily identifying the turning position.
Berry in view of Giordano does not teach. Smaal teaches:
Automatic storage of data of eggs and/or chicks. [0049]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradles of Berry, as modified by Giordano, to incorporate automatic data storage of eggs and/or chicks, as disclosed by Smaal, in order to gain the advantages of simplifying the production of eggs/chicks [0011].
Regarding claim 55 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Pas teaches:
A stacking of two or more cradles according to claim 42, wherein the two or more cradles are stacked on each other via the outer edge. (See Fig. 11 #40); (Col. 7, lines 38-41)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradle of Berry to comprise four sidewalls which are stackable on the sidewalls of another cradle, as disclosed by Pas, in order to gain the advantages of improved storage.
Regarding claim 56 Berry in view of Pas, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the respective inner structures of the two or more cradles are individually tiltable in a same direction. (See Fig. 1 reference A, C); (Page 3, lines 6-8)
Claim 58-59 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of  Pas, further in view of Giordano.
Regarding claims 58 and 59 Berry in view of Pas, as shown above, discloses all of the limitations of claim 55. Berry in view of Pas does not teach. Giordano teaches:
Wherein two or more cradles are automatically stacked. (See Fig. 1); (Page 4, lines 3-5)
Wherein two or more cradles are automatically tilted. (See Fig. 6); (Page 4, lines 3-5)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the tilting and stacking of Berry and Pas to be automatic, as disclosed by Giordano, in order to gain the advantages of improved production, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Regarding claim 81 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Structure provided with a cam which transfers a tilting movement to the structure of a stacked cradle. (See Fig. 6 #1, 4)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the inner structure of Berry to include a cam which transfers a tilting movement to the stacked cradle, as taught by Giordano, in order to gain the advantages of improved tilting.
Regarding claim 88 Berry in view of Pas, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the inner structure is tiltable over a maximum of 45 degrees both in a left and a right direction. (Page 3, lines 41-45)
Allowable Subject Matter
Claims 57, 82, and 84-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 85 and 87 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
Applicant argued that the prior art of Berry does not teach or suggest that its outer edges can be stably stacked. The examiner respectfully disagrees. The claim recites, “the outer edge is stackable, (…) the at least two sidewalls of the cradle being configured to at least partially provide support for the stacking of several of said cradles on each other via said sidewalls”. Applicant has not recited a structure for the stacking that overcomes the prior art. Therefore, the at least two sidewalls of the cradle of Berry provide for the stacking of several of said cradles, and as recited in claim 44, one of ordinary skill would be able to stably stack the device of Berry, such as for storage purposes when not in use in order to save space.
In response to applicant's argument based upon the age of the reference of Berry, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant argued that the cages of Berry “are tiltable only within one tray, and such tilting movement is not passed on to another tray”. However, this feature is not recited in independent claim 42. Claim 42 merely requires that “the inner structure is tiltable in relation to at least two sidewalls of the outer edge (…), which Berry satisfies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644          

/MONICA L PERRY/Primary Examiner, Art Unit 3644